ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2004-11-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION
IN THE BLACK SEA

(ROMANIA v. UKRAINE)

ORDER OF 19 NOVEMBER 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA DELIMITATION MARITIME
EN MER NOIRE

(ROUMANIE c. UKRAINE)

ORDONNANCE DU 19 NOVEMBRE 2004
Official citation:

Maritime Delimitation in the Black Sea
(Romania v. Ukraine), Order of 19 November 2004,
LC.J. Reports 2004, p. 273

Mode officiel de citation:

Delimitation maritime en mer Noire
(Roumanie c. Ukraine), ordonnance du 19 novembre 2004,
C.LJ. Recueil 2004, p. 273

 

Sales number
ISSN 0074-4441 N° de vente: 884

ISBN 92-1-070994-2

 

 

 
19 NOVEMBER 2004

ORDER

MARITIME DELIMITATION
IN THE BLACK SEA

(ROMANIA v. UKRAINE)

DELIMITATION MARITIME
EN MER NOIRE

(ROUMANIE c. UKRAINE)

19 NOVEMBRE 2004

ORDONNANCE
273

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004

19 novembre 2004

AFFAIRE RELATIVE
À LA DÉLIMITATION MARITIME
EN MER NOIRE

(ROUMANIE c. UKRAINE)

ORDONNANCE

Présents : M. Sui, président; M. RANJEVA, vice-président; MM. KOROMA,
VERESHCHETIN, M™° HIGGINS, MM. PARRA-ARANGUREN,
KOOITMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, OWADA,
TOMKA, juges ; M. COUVREUR, greffier.

La Cour internationale de Justice,
Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 1, et 48 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 16 septembre 2004,
par laquelle la Roumanie a introduit une instance contre l’Ukraïne au
sujet d’un différend concernant «l'établissement d’une frontière maritime
unique entre les deux Etats dans la mer Noire, qui permettrait de délimi-
ter le plateau continental et les zones économiques exclusives relevant
deux»;

Considérant que, le 16 septembre 2004, une copie certifiée conforme de
la requête a été transmise a |’Ukraine;

Considérant que la Roumanie a désigné comme agent S. Exc. M. Bog-
dan Aurescu et comme coagents S. Exc. M. Iulian Buga et M. Cosmin

4

2004
19 novembre
Rôle général
n° 132
DELIMITATION MARITIME (ORDONNANCE 19 XI 04) 274

Dinescu, et que l’Ukraine a désigné comme agent S. Exc. M. Olexander
Motsyk et comme coagents S. Exc. M. Dmytro Markov et M. Volody-
myr Krokhmal;

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 25 octobre 2004, la Roumanie a sug-
géré que les Parties disposent chacune d’un délai de six mois pour la pré-
paration de leur pièce de procédure; et que Il’Ukraine a déclaré qu’elle
souhaitait disposer d’un délai d’un an à compter du dépôt du mémoire de
la Roumanie pour préparer son contre-mémoire;

Compte tenu des vues des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la Roumanie, le 19 août 2005;

Pour le contre-mémoire de l’Ukraïne, le 19 mai 2006;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, 4 La Haye, le dix-neuf novembre deux mille quatre, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la Roumanie et au
Gouvernement de l'Ukraine.

Le président,
(Signé) Sut Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
